Citation Nr: 0818673	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He received the Combat Infantryman Badge, among other 
awards and decorations.

By a decision entered in June 2005, the RO, in pertinent 
part, denied service connection for hearing loss and 
tinnitus.  The veteran appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  In November 2007, the 
Board denied the appeal.

The veteran appealed the Board's November 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2008, the VA General Counsel filed a 
motion asking the Court to vacate the Board's decision and 
remand the matter for additional development and 
readjudication.  The Court granted the motion in April 2008.

For the reasons set forth below, this matter is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

In his motion before the Court, the VA General Counsel 
asserted that additional development was necessary because 
the VA examiner who offered an etiological opinion in June 
2005 "failed to address the impact, if any, of [the 
veteran's] exposure to 'excessive noise' during service."  
It appears to the Board that the examiner did, in fact, 
consider the impact of in-service noise exposure inasmuch as 
the examiner described that exposure in detail in a prior 
examination report (dated in March 2005) and prepared the 
June 2005 opinion in response to a specific follow-up request 
from the RO to provide an opinion with respect to whether the 
veteran's disability was "at least as likely as not due to 
his military service[] noise exposure."  Nevertheless, in 
light of the General Counsel's motion, and the subsequent 
Court order granting it, additional development is necessary.  
A remand is required.  38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and provide 
releases for (where necessary), any care 
providers who might possess new or additional 
evidence pertinent to the claims presently on 
appeal.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the claims 
file.

2.  After the foregoing development has been 
completed, return the entire record on appeal 
to the VA examiner who prepared the June 2005 
opinion in this case.  The examiner should be 
asked to review the expanded record-to 
include a February 2008 opinion from the 
veteran's private physician, Ely Shapiro-and 
prepare a supplemental report indicating the 
extent to which, if any, the additional 
evidence impacts on his prior opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's hearing loss 
and/or tinnitus can be attributed to service.  
The examiner should specifically address the 
impact, if any, of the veteran's in-service 
exposure to noise.  If the examiner who 
prepared the prior opinion is unavailable, 
schedule the veteran for an examination by 
another examiner for purposes of obtaining 
the necessary information.  A complete 
rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative. The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159), and a 
discussion of the evidence received since the 
SOC was issued in October 2005.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the entire record on 
appeal should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

